PER CURIAM.
The petition for writ of certiorari is granted. See Fuller Enters. v. Michaels, 451 So.2d 536, 537-38 (Fla. 2d DCA 1984)(holding “[n]o citation of authority is needed to support the proposition that an appellate court 'may not, having once re*1256versed a final judgment of a lower court, sua sponte review that judgment again.... To do so is a clear departure from the essential requirements of the law and justifies issuing [a] writ of certiora-ri_”). Accordingly, the order under review is quashed, and this cause is remanded for further proceedings.